UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to LIFE NUTRITION PRODUCTS, INC. (Exact name of registrant as specified in its charter) Commission file number: 001-34274 Delaware State or other jurisdiction of incorporation or organization 42-1743717 (I.R.S. Employer incorporation or organization Identification No.) Chu Zhanjun Chief Executive Officer 20 Broad Street, 7th Floor New York, New York 10005 (212) 797-7833 (Address of principal executive offices) Securities registered pursuant to Section 12(b) of the Act: none Securities registered pursuant to section 12(g) of the Act: Common Stock, par value $0.0001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of regulation S-K ( 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). x Yes o No As of June 30, 2012 the aggregate market value of the voting common stock held by non-affiliates of the registrant was approximately $0.00 based on the closing market price of the registrant's common stock of $0.00 on that day. As of February 27, 2013 there were 4,095,000 shares of common stock outstanding with a par value of $0.0001. DOCUMENTS INCORPORATED BY REFERENCE None Table of Contents Life Nutrition Products, Inc. (LNP, Inc.) Part I Page Item 1 Business 1 Item 1A Risk Factors 4 Item 1B Unresolved Staff Comments 4 Item 2 Properties 4 Item 3 Legal Proceedings 4 Item 4 Mine Safety Disclosures 4 Part II Item 5 Market for Registrant's Common Equity, RelatedStockholder Matters and Issuer Purchases of EquitySecurities 5 Item 6 Selected Financial Data 6 Item 7 Management's Discussion and Analysis of FinancialCondition and Results of Operations 6 Item 7A Quantitative and Qualitative Disclosure About MarketRisks 8 Item 8 Financial Statements and Supplementary Data 9 Item 9 Changes in and Disagreements with Accountantson Accounting and Financial Disclosure 10 Item 9A Controls and Procedures 10 Item 9B Other Information 11 Part III Item 10 Directors, Executive Offices and CorporateGovernance 12 Item 11 Executive Compensation 13 Item 12 Security Ownership of Certain Beneficial Ownersand Management and Related Stockholder Matters 14 Item 13 Certain Relationships and Related Transactionsand Director Independence 14 Item 14 Principal Accounting Fees and Services 15 Part IV Item 15 Exhibits, Financial Statement Schedules 16 Signatures 17 FORWARD LOOKING STATEMENT This annual filing ending December 31, 2012 contains forward-looking statements that involve substantial risks and uncertainties. You can identify these statements by forward-looking words such as “may,” “expect,” “plans,” “intends,” “anticipate,” “believe,” “estimate” and “continue” or similar words and are intended to identify forward looking statements.You should read statements that contain these words carefully because they discuss our future expectations or may contain projections of our future results of operations or of our financial condition or state other “forward-looking” information. We believe that it is important to communicate our future expectations to our investors. However, there may be events in the future that the Company is not able to accurately predict or control. Before you invest in the Company’s common stock, you should be aware that the occurrence of the events described as risk factors and elsewhere in this annual filing could have a material adverse effect on our business, operating results and financial condition. Part I Item 1. Business The Company References to “we,” “our,” “our company,” “us,” “the Company,” or “Life Nutrition” refer to Life Nutrition Products, Inc. and its consolidated subsidiaries. Our executive office is located at 20 Broad Street, 7th Floor, New York, New York 10005 and our phone number is (212) 797-7833.We do not maintain a Website. Recent Developments On December 7, 2012, the Company entered into a Share Exchange Agreement (the “Agreement”) with ADGS Advisory Limited, a Hong Kong corporation (“ADGS”) and ADGS Advisory (Holding) Limited, a British Virgin Islands corporation and the sole shareholder of ADGS (“ADGS Shareholder”). Pursuant to the Agreement, at the closing of the transaction contemplated in the Agreement (the “Transaction”), the Company will acquire 100% of the issued and outstanding capital stock of ADGS from the ADGS Shareholder, making ADGS a wholly-owned subsidiary of the Company.There was no prior relationship between the Company and any of its affiliates and the ADGS Shareholder and any of its affiliates. The principal activities of ADGS are providing auditing, and corporate secretary and company restructuring consulting services. In consideration for the purchase of the ADGS Shareholder’s interest in ADGS, the Company will issue to the ADGS Shareholdera total of 20,155,000 newly issued shares of the Company’s common stock. Theclosing of the Transaction is conditioned upon, among other things, satisfactory due diligence investigations by the parties, the purchaseby certain designees of ADGS of a total of 2,000,000 shares of the Company’s common stock from existing shareholders of the Company in unrelated transactions, the accuracy at closing of the representations made by the parties in the Agreement, the exchange of the Company’s notes payable for 750,000 shares of the Company’s common stock and the obtaining of necessary consents.The closing is expected to occur on or before March 31, 2013.If the closing of the Transaction does not occur on or before March 31, 2013, the Agreement may be cancelled by either party.The Company is subject to a no-shop clause which expires on the later of 90 days after signing, the closing or the termination of the Agreement. 1 Company Overview Life Nutrition Products, Inc. was previously a dietary supplement company specializing in the development, marketing and distribution of all natural, proprietary, dietary supplements under the names Trim For Life3® Appetite Control and Trim For Life3® Energy Formula. In our original business plan, we outlined a marketing strategy to compete more effectively in the dietary supplement marketplace. However, due to a lack of available financing, we were unable to implement the marketing strategy or invest in product expansion. We are no longer pursuing this business. As a result, we began to explore other viable options that may provide the potential to generate a positive cash flow to accommodate the costs of being a public company. With volatile economic conditions and unknown opportunities, we are unable to adequately determine if there are indeed, business opportunities that would lend to the Company acquiring additional capital or having the available resources to construct such a deal. Our common stock is traded in the over-the-counter market under the symbol “LIPN”.Since January 20, 2009, it has been listed on the OTC Bulletin Board.As a public company with the potential for shares to trade on the open market, we believe the Company may be in a better position to raise additional capital to meet our operating costs. However, we cannot claim nor guarantee that by having Company stock publicly quoted that it will provide the opportunity to raise additional capital. Our current operating costs are minimal due to limited business activities, but we do incur an expense in ongoing legal and professional services to meet our SEC obligations as a publicly held company. The Company may continue to meet these expenses by opting to raise additional capital through sales of our common stock, loans from our board of directors and affiliates, and/or other transactions to meet these obligations. On September 7, 2010, we entered into a Share Exchange Agreement (the “Share Exchange Agreement”) with Conqueror Group Limited, a Hong Kong corporation (“Conqueror”) and Acumen Charm Ltd., a British Virgin Islands corporation (the “Conqueror Shareholder”). Pursuant to the Share Exchange Agreement, at the closing of the transaction contemplated in the Share Exchange Agreement (the “Transaction”), the Company will acquire 100% of the issued and outstanding capital stock of Conqueror from the Conqueror Shareholder, making Conqueror a wholly-owned subsidiary of the Company. There was no prior relationship between the Company and any of its affiliates and the Conqueror Shareholder and any of its affiliates. Conqueror owns 100% of the equity interest of Shenyang Kai Xin, a wholly-owned foreign enterprise incorporated in the People’s Republic of China (“PRC”), which entity has entered into contractual arrangements with Liaoning New Land Food & Beverage Co., Limited (“NLFB”) and Liaoning New Land Fast Frozen Food Co. Limited (“NLFF”), each a company incorporated in the PRC, which arrangements give Conqueror effective control of the business of NLFB and NLFF.NLFB is principally engaged in the processing and distribution of raspberry and blueberry drinks, wines and other related products in China, and NLFF is principally engaged in the cultivation, processing and distribution of fresh and frozen raspberries in the domestic market in China and internationally. In consideration for the purchase of the Conqueror Shareholder’s interest in Conqueror, the Company will issue to designees of the Conqueror Shareholder a total of 23,905,000 newly issued shares of the Company’s common stock. The closing of the Transaction is conditioned upon, among other things, satisfactory due diligence investigations by the parties, the cancellation of a total of 13,787,800 shares of the Company’s common stock by certain shareholders of the Company, the ability of certain designees of Conqueror to purchase a total of 4,010,000 shares of the Company’s common stock from non-affiliated shareholders of the Company in unrelated transactions, the accuracy at closing of the representations made by the parties in the Share Exchange Agreement, and the obtaining of necessary consents. The First Amendment to the Share Exchange Agreement (the “First Amendment”) was entered into on November 17, 2010 by the Company with Conqueror and the Conqueror Shareholder.The First Amendment amends the terms of the Share Exchange Agreement in which 1,004,900 shares shall be redeemed by the Company contemporaneously with the execution of the First Amendment at an aggregate redemption price of $55,270 (the “Group B Redemption Price”) and 12,782,900 shares shall be redeemed by the Company at or before the closing at an aggregate redemption price of $49,731 (the “Group C Redemption Price”) pursuant to mutually acceptable and duly executed redemption agreements. 2 Contemporaneously with the execution of the First Amendment, Conqueror loaned the Company the principal amount of $55,270 in exchange for which the Company delivered a promissory note to Conqueror which proceeds were used to pay the Group B Redemption Price.The First Amendment further provides that at or before the closing, Conqueror shall loan the Company the principal amount of $49,731 which shall be paid from the funds remaining in escrow (the “Remaining Escrow Funds”) pursuant to the Escrow Agreement dated as of August 13, 2010, as amended on August 30, 2010, by and among Conqueror, the Company and Cyruli Shanks Hart & Zizmor LLP, in exchange for which the Company shall deliver a promissory note to Conqueror which proceeds shall be used to pay the Group C Redemption Price. The First Amendment also provides that in the event that the closing does not occur for any reason on or before January 31, 2011, then, among other things, the Remaining Escrow Funds shall be paid to the Company and used to promptly redeem 12,782,900 shares as provided therein at the Group C Redemption Price, and the then officers and directors of the Company shall resign with immediate effect and appoint such persons as designated by Conqueror as officers and directors. The Closing was to transpire on or before January 31, 2011 but did it did not occur by that date. As a result, as of May 11, 2011, and in accordance with the terms of the First Amendment, the Remaining Escrow Funds were paid to the Company and were used to redeem 12,782,900 shares at the Group C Redemption Price and the Company delivered a promissory note to Conqueror in the principal amount of $49,731.In addition, on May 11, 2011, Michael M. Salerno, the Company’s sole officer and director, resigned as an officer and director of the Company, and appointed Chu Zhanjun and Li Gang as directors, and Chu Zhanjun as President, Chief Executive Officer and Principal Financial Officer of the Company, each a designee of Conqueror. As a result, a change in control has occurred, due to the resignation of Mr. Salerno as sole officer and director, appointment of Mr. Chu as President, Chief Executive Officer and Principal Financial Officer of the Company, and appointment of Mr. Chu and Mr. Li as directors. As of the date hereof, we do not expect that the transaction contemplated by the Share Exchange Agreement will be completed at any time in future. Our Current Business We were previously a dietary supplement company specializing in the development, marketing and distribution of all natural, proprietary, dietary supplements under the names Trim For Life3® Appetite Control and Trim For Life3® Energy Formula. In our original business plan, we outlined a marketing strategy to compete more effectively in the dietary supplement marketplace. However, due to a lack of available financing, we were unable to implement the marketing strategy or invest in product expansion. We are no longer pursuing this business. As a result, we began to explore other viable options that may provide the potential to generate a positive cash flow to accommodate the costs of being a public company. With volatile economic conditions and unknown opportunities, we are unable to adequately determine if there are indeed, business opportunities that would lend to the Company acquiring additional capital or having the available resources to construct such a deal. Our common stock is traded in the over-the-counter market under the symbol “LIPN”.Since January 20, 2009, it has been listed on the OTC Bulletin Board.As a public company with the potential for shares to trade on the open market, we believe the Company may be in a better position to raise additional capital to meet our operating costs. However, we cannot claim nor guarantee that by having Company stock publicly quoted that it will provide the opportunity to raise additional capital. Our current operating costs are minimal due to limited business activities, but we do incur an expense in ongoing legal and professional services to meet our SEC obligations as a publicly held company. The Company may continue to meet these expenses by opting to raise additional capital through sales of our common stock, loans from our board of directors and affiliates, and/or other transactions to meet these obligations. 3 We will continue to review opportunities to improve our financial stability by seeking established businesses which have the financial wherewithal to either invest capital into our Company operations in exchange for our common stock, or, if in a similar line of business consider a merger or an acquisition. Management believes an opportunity may avail itself as a result of being a reporting company with common stock quoted on the OTCBB. Management believes there are savvy investors and/or businesses that understand the value of a public company and may be interested in investment of capital, merger or acquisition. As a reporting company, our view of the Company value includes; the ability to use the Company’s common stock to raise capital, the Company’s common stock quoted on the OTCBB, audited financials, provide shareholders liquidity, obtain loans from financial lenders, and possibly increase growth opportunities through mergers and/or acquisitions. Economic conditions may be somewhat unsettled and may cause uneasiness with prospective businesses and speculative investors. Management believes there is a viable market of prospects that are searching for a public company in which they could invest, merge or acquire. However, we cannot guarantee nor claim that the Company will be able to find a suitable opportunity. Employees Our Board of Directors consists of Chu Zhanjun and Li Gang, and Chu Zhanjun serves as our President, Chief Executive Officer and Principal Financial Officer.Neither Mr. Chu nor Mr. Li is compensated for their service to the Company. Available Information We were incorporated in Delaware in September 2007 as Life Nutrition Products, Inc. Our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 are available free of charge to the public by visiting the SEC's Public Reference Room at treet, NE, Washington, DC 20549 on official business days between the hours of 10a.m. to 3p.m. or by calling the Commission at 1-800-SEC-0330 or visiting the internet site, http://www.sec.gov for filed reports. Item 1A. Risk Factors As a "smaller reporting company" as defined by Item 10 of Regulation S-K, the Company is not required to provide this information. Item 1B. Unresolved Staff Comments As a "smaller reporting company" as defined by Item 10 of Regulation S-K, the Company is not required to provide this information. Item 2. Properties We have rent-free use of 2,718 square feet office space at 20 Broad Street, 7th Floor, New York, New York 10005, which is our principal place of business. This space is being made available to us by New York Kaida Capital Holding LLC. There is no term for our use of the space, which can be terminated at any time. We expect that this space shall be sufficient for the next 24 months. Item 3. Legal Proceedings There are no material pending legal proceedings to which we are a party or to which any of our property is subject and to the best of our knowledge, no such actions against us are contemplated or threatened. Item 4. Mine Safety Disclosures Not applicable. 4 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information For the period covered in this filing, the Company's common stock was approved on January 20, 2009 for quotation on the Over-The-Counter Bulletin Board (OTCBB) under the symbol, "LIPN." Prior to that date, there was no established trading market for our Common Share. The Company does not guarantee nor suggest being publicly traded on the OTCBB will necessarily generate a market for its common stock. Presented below is the high and low bid information for fiscal year ending December 31, 2012. The information was obtained from www. https://www.otcbb.com. High Low Year Ended December 31, 2011 Quarter Ending March 31 $ $ Quarter Ending June 30 $ $ Quarter Ending September 30 $ $ Quarter Ending December 31 $ $ Year Ended December 31, 2012 Quarter Ending March 31 $ $ Quarter Ending June 30 $ $ Quarter Ending September 30 $ $ Quarter Ending December 31 $ $ The OTCBB provides a limited trading market, and we can make no assurances that any market-maker will agree to provide such quotations. Failure to develop or maintain an active trading market could negatively affect the value of our shares and make it difficult for shareholders to sell their shares or recover any part of their investment in the company. Even if a market for our common stock does develop, the market price of our common stock may be highly volatile so that holders of our common stock will not be able to sell their shares at prices that allow them to recover any or all of their investment. Market and industry factors may adversely affect the market price of our common stock, regardless of our actual operating performance. Factors that could cause fluctuations in our stock price may include, among other things: • Introductions of new products or new pricing policies by us or by our competitors; • The gain or loss of significant customers or product orders; • Actual or anticipated variations in our quarterly results; • The announcement of acquisitions or strategic alliances by us or by our competitors; • Recruitment or departure of key personnel; • The level and quality of securities research analyst coverage for our common stock; • Changes in the estimates of our operating performance or changes in recommendations by us or any research analysts that follow our stock or any failure to meet the estimates made by research analysts; and • Market conditions in our industry and the economy as a whole. Common Stock We have authorized 50,000,000 shares of common stock, par value $.0001 per share. As of December 31, 2012, there were 4,095,000 shares common stock issued and outstanding and 36 shareholders of record. 5 Preferred Stock We have authorized 2,000,000 shares of blank check preferred stock, none of which are issued and outstanding. Dividends We have never paid a dividend on our Common Stock and we currently intend to retain earnings for use in our business to finance operations and growth. Any future determination as to the distribution of cash dividends will depend upon our earnings and financial position at that time and such other factors as the Board of Directors may deem appropriate. Securities Authorized for Issuance under Equity Compensation Plans The Company does not have any equity compensation plans or any individual compensation arrangements with respect to its common stock or preferred stock. The issuance of any of our common or preferred stock is within the discretion of our Board of Directors, which has the power to issue any or all of our authorized but unissued shares without stockholder approval. Recent Sales of Unregistered Securities On January 15, 2010, the Company issued a total of 1,800,000 shares of common stock valued at $18,000, to Northeast Professional Planning Group which was approved during the fourth quarter of 2009 for services rendered in 2009. In the year ending December 31, 2009, the Company issued 347,800 shares of common stock in exchange for a cash investment of $17,520. On January 5, 2013, the Company entered into an agreement with Conqueror Group Limited (“Conqueror”) pursuant to which Conqueror agreed to assign to the Company notes payable and accrued but unpaid interest thereon in the aggregate amount of $169,779, as payment for the issuance of 750,000 shares of the Company’s common stock.Conqueror is a Hong Kong corporation and is considered a non-U.S. person under Regulation S.The issuance of the shares to Conqueror was exempt under Regulation S as an offshore transaction with a non-U.S. person (as such term is defined in Rule 902 of Regulation S). Issuer Purchases of Equity Securities None Item. 6. Selected Financial Data As a "Smaller Reporting Company," we are not required to provide the information required by this item. Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations Application of Critical Accounting Practices This Management's Discussion and Analysis of Financial Condition and Results of Operations in this Annual Report ending December 31, 2012 and 2011 on Form 10-K should be read in conjunction with the accompanying Financial Statements and related notes. Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. ("GAAP"). Our significant accounting policies are more fully described in the Notes to the audited financial statements. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and the related disclosures of contingent assets and liabilities. Actual results could differ from those estimates under different assumptions or conditions. 6 Overview and Plan of Operation Life Nutrition Products, Inc. (the “Company”, “we”, “us” and “our”) was previously a dietary supplement company specializing in the development, marketing and distribution of all natural, proprietary, dietary supplements under the names Trim For Life3® Appetite Control and Trim For Life3® Energy Formula. On December 7, 2012, the Company entered into a Share Exchange Agreement (the “Agreement”) with ADGS Advisory Limited, a Hong Kong corporation (“ADGS”) and ADGS Advisory (Holding) Limited, a British Virgin Islands corporation and the sole shareholder of ADGS (“ADGS Shareholder”). Pursuant to the Agreement, at the closing of the transaction contemplated in the Agreement (the “Transaction”), the Company will acquire 100% of the issued and outstanding capital stock of ADGS from the ADGS Shareholder, making ADGS a wholly-owned subsidiary of the Company.There was no prior relationship between the Company and any of its affiliates and the ADGS Shareholder and any of its affiliates. The principal activities of ADGS are providing auditing, and corporate secretary and company restructuring consulting services. In consideration for the purchase of the ADGS Shareholder’s interest in ADGS, the Company will issue to the ADGS Shareholdera total of 20,155,000 newly issued shares of the Company’s common stock. Theclosing of the Transaction is conditioned upon, among other things, satisfactory due diligence investigations by the parties, the purchaseby certain designees of ADGS of a total of 2,000,000 shares of the Company’s common stock from existing shareholders of the Company in unrelated transactions, the accuracy at closing of the representations made by the parties in the Agreement, the exchange of the Company’s notes payable for 750,000 shares of the Company’s common stock and the obtaining of necessary consents.The closing is expected to occur on or before March 31, 2013.If the closing of the Transaction does not occur on or before March 31, 2013, the Agreement may be cancelled by either party.The Company is subject to a no-shop clause which expires on the later of 90 days after signing, the closing or the termination of the Agreement. Our current operating costs are minimal due to limited business activities, but we do incur an expense in ongoing legal and professional services to meet our SEC obligations as a publicly held company.We expect our operating costs to increase as a result of the Transaction. Results of Operations Year ended December 31, 2012 compared to year ended December 31, 2011 Revenue: Revenue was $0 for the year December 31, 2012 compared to $0 for the year ended December 31, 2011. Gross Profit: Gross profit was $0 for the year ended December 31, 2012 compared to $0 for the year ended December 31, 2011. Selling, General and Administrative Expenses: Selling, general and administrative expenses were $60,340 for the year ended December 31, 2012 compared to $65,055 for the year ended December 31, 2011, a decrease of $4,715 due to decreased professional fees. Interest expense:Interest expense was $4,997 for the year ended December 31, 2012 compared to $4,670 for the year ended December 31, 2011. Impact of Inflation Inflation has not had a material effect on our results of operations. 7 Liquidity and Capital Resource Net cash used in operating activities was $0 for the year ended December 31, 2012, compared to $54,466 used for the year ended December 31, 2011. This decrease in cash used was the result of paying its already incurred obligations from raising additional capital in the form of debt. The Company's net cash provided by financing activities was $0for the year ended December 31, 2012 compared to net cash provided by financing activities of $54,398 for the year ended December 31, 2011. The decrease was due to advances to the Company from Conqueror Group Limited which did not occur in 2012. As of December 31, 2012, the Company had $0 in cash. It is meeting its working capital needs by relying upon the Company raising additional capital in the form of equity or debt. Obligations are being met on a month-to-month basis as cash becomes available. There can be no assurances that the Company's present cash flow will be sufficient to meet current and future obligations. The Company has incurred losses since its inception, and continues to require additional capital to fund operations and meet SEC requirements of being a publicly held company. As such, the Company's ability to pay its already incurred obligations is mostly dependent on the Company achieving its revenue goals or raising additional capital in the form of equity or debt. These matters raise substantial doubt as to the Company's ability to continue as a going concern. The financial statements do not include any adjustments relating to the recovery and classification of recorded assets or the amounts and classifications of liabilities that may be necessary in the event the company cannot continue in existence. Off-Balance Sheet Financings None Critical Accounting Policies The Company's financial statements are prepared under the accrual method of accounting. Revenues will be recognized in the period the services are performed and costs are recorded in the period incurred rather than paid. Impact of Recent Accounting Pronouncements See Note 2. "Summary of Significant Accounting Policies" to the financial statements in this Form 10-K. Item 7A. Quantitative and Qualitative Disclosure About Market Risks We do not hold instruments that are sensitive to changes in interest rates, foreign currency exchange rates or commodity prices. Therefore, we believe that we are not materially exposed to market risks resulting from fluctuations from such rates or price. 8 Item 8. Financial Statements and Supplementary Data LIFE NUTRITION PRODUCTS, INC. FINANCIAL STATEMENTS DECEMBER 31, 2 CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 FINANCIAL STATEMENTS: Balance Sheets F-2 Statements of Operations F-3 Statements of Changes in Stockholders’ Equity F-4 Statements of Cash Flows F-5 NOTES TO FINANCIAL STATEMENTS F-6 to F-14 9 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders of Life Nutrition Products, Inc. We have audited the accompanying balance sheets of Life Nutrition Products, Inc. (the “Company”) as of December 31, 2012 and 2011, and the related statements of operations, changes in stockholders’ deficit, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required, nor have we been engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentations.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Life Nutrition Products, Inc. at December 31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements for December 31, 2012 and 2011 have been prepared assuming that the Company will continue as a going concern. As more fully described in Note 1 to the financial statements, the Company has suffered recurring losses and experiences a deficiency of cash flow from operations. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of these uncertainties. /s/ Wei, Wei, Wei & Co., LLP New York, New York February 14, 2013 F-1 LIFE NUTRITION PRODUCTS, INC. BALANCE SHEETS December 31, ASSETS Property and equipment, net $
